— In a wrongful death action, the defendant New York City Health and Hospitals Corporation appeals, on the ground of excessiveness, from a judgment of the Supreme Court, Kings County, entered February 21, 1980, which awarded plaintiff damages in the principal sum of $500,000. Judgment reversed, on the law, without costs or disbursements and new trial granted limited to the issue of damages alone, unless, within 30 days after service upon plaintiff of a copy of the order to be made hereon with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict to the principal sum of $325,000, and the entry of an amended judgment in accordance therewith, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The appellant raises only the question of damages. The jury awarded damages apportioned as follows: loss of consortium, $50,000; loss of services, $100,000; loss of financial support, $100,000; loss of inheritance, $100,000; loss of intellectual, moral and physical training, guidance and assistance, $150,000, making in all the sum of $500,000. The recovery for loss of consortium must be deleted (see Liff v Schildkrout, 49 NY2d 622, 633-634). In addition, the award is excessive in other respects. The decedent died in 1972 at the age of 20, leaving the plaintiff husband, and a newly born infant. She was not working at the time of death, but had worked as a telephone operator. Her salary, if she had continued her employment, would have been $119.50 weekly at the time of death. Under all the circumstances, we find the award excessive for loss of inheritance and loss of intellectual, moral and physical training, guidance and assistance to the extent of $50,000 and $75,000, respectively. Hence, the total recovery should be reduced to $325,000, with interest. Hopkins, J. P., Mangano, Rabin and Weinstein, JJ., concur.